Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Parent application, 16/987837, discussed the energizing means language utilized in the instant applications claims 1-20. In particular, the applicant there stated (10/26/2020 response, page 5):

    PNG
    media_image1.png
    266
    701
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and the claims which depend from it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite.
The term “no more than a negligible distance beyond said interior surface” in claim 21 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Claim 1 achieves maximizing the effectiveness of the UV beam “by positioning the lens to be at least partially coextensive with the tubular wall of the drain pipe (Figure 2)”:
Lens 40 as shown in Figure 2 of the instant application is shown as a flat lens, but “lenses other than flat lenses, such as convex or concave lenses, may be used” (Spec. page 8). If a lens only is coextensive at a very small portion – the surrounding intersection of the lens and the tubular wall, while the majority of the lens either protrudes (convex) or dips down (concave), then “at least partially coextensive” is a very low threshold limitation. (Note: coextensive is defined as “having the same spatial … scope or boundaries” (Merriam-Webster)).
In response to applicant’s argument that the Jung lens is not at least partially coextensive with said tubular wall (page 10):
Applicant’s amendment have necessitated the new grounds of rejections below. 
In response to applicant’s argument that Klipstein does not take the thickness of the lens into account (page 11):
The thickness of the lens is a known parameter for optical calculations to take into account. See ¶115 of US 20180376071 “After the calculation, the lens eccentricity d, the lens thickness h, and the lens inclination t need to be adjusted properly while considering the impact of the lens surface precision r on the peak, but the lens surface precision r does not need to be adjusted” or ¶7 of US 20020183994 “seeking optimum designs for lenses and into the parameters which are treated as constant values in the same calculation. In the case of designing an optical system having a plurality of lenses, variable parameters are, e.g., the thicknesses of 
In response to applicant’s argument that The references  are non-analogous since they are directed to water purification and drain trap disinfection, respectively (page 11):
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, The references  are both directed to the general field of endeavor of using UV sterilization, in particular in water related passageways like pipes. Further, they both address a similar problem – the buildup of bacteria or other harmful germs and how to neutralize them to prevent sickness. A POSITA would reasonably look to each of the references to see what is known in the general field of UV sterilization. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 11), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the use of a slightly protruding or recessed lens would create turbulence and would therefore not be used in a UV sterilization instrument such as that of Jung or Schluttig (page 12-13):
Turbulence is often used in UV sterilizing apparatuses in order to disrupt laminar flow and more effectively treat the water (or air) passing the light source (see, e.g., US 20040222163, ¶6, noting “aspects related to commercial viability, such as improving UV dosage uniformity 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -4, 7-11, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (10550011) in view of Shluttig (6666966) and Schowalter (2020/0331775).
Regarding Claim 1, Jung teaches a disinfecting device for disinfecting the interior of an enclosed space the device a section having a wall defining an interior space and interior surface and formed with a hole said hole forming a peripheral edge at said interior surface (Fig. 25, hole in wall part 4311),  at least one UV-C LED module positioned to register with said hole and including a UV-C LED (Col. 24, line 50-65) that when energized generates a substantially conical radiation beam with outer rays defining a predetermined radiation angle (col. 10, ll. 45-60; col. 25, ll. 54-62) to transmit UV-C light into said section through said hole to irradiate at least a portion of said interior surface and expose airborne pathogens within said interior and on said interior surface to UV-C light in proximity (Col. 34, ll. 5-9); a lens connected with said tubular wall and having a peripheral edge (Figure 25, part 2120); and energizing means for energizing said at least one UV-C LED module (Figure 15, part 2137, power source from cable), said UV-C LED being spaced from said lens a predetermined distance to cause said outer rays of the radiation beam to extend to said peripheral edge of said lens to transmit said UV-C light through said lens (Figure 15, part 2140, 2151, acting to space the components apart as determined by the designer, Figure 25, showing how the UV light will impinge the sides of the container and air above the liquid) without being obstructed by said peripheral edge of said hole 
While Jung does state that the system can be “applied to any system using water” and that “may be applied not only to water sterilization but also to air sterilization” (33:64-34:9), Jung fails to explicitly teach wherein the disinfecting device is used to disinfect a drain pipe from a sink basin to a U-shaped trap, the device comprising a drain pipe section below or downstream of the sink drain inlet, said drain pipe section having a tubular wall defining an interior space and interior surface and formed with a hole between the sink drain inlet and the U-shaped trap, the device to expose pathogens on the interior space and surface of that sink drain to reduce the ability of pathogens from entry into the sink basin. 
However, Schluttig teaches that “[t]he prevention of the adhering of microorganisms and dirt particles on the inner walls of drain traps and the simultaneous killing of microorganisms in drain traps is an important problem” and uses a disinfecting device is to disinfect a drain pipe from a sink basin to a U-shaped trap (Figure 2, part 7 to part 6), the device comprising a drain pipe section below or downstream of the sink drain inlet, said drain pipe section having a tubular wall (known in the art to have tubular pipes) defining an interior space and interior surface and formed with a hole between the sink drain inlet and the U-shaped trap (Figure 2, part 13), the device to expose pathogens on the interior space and surface of that sink drain to reduce the ability of pathogens from entry into the sink basin (Col. 3, lines 30-31). 
Modification would have entailed using the UVC-LED of Jung in a drainpipe between a sink inlet and a U-trap. 

Jung doesn’t explicitly teach wherein a lens at least partially coextensive with said tubular wall and having a peripheral edge. Showalter teaches wherein a lens for a UV sterilization apparatus is at least partially coextensive (Figure 5, part 250) and to mamize the amount of light transmitted from the LED to the area to be sterilized ([95-103]). Modification would have entailed modifying the lens of to have been either partially coextensive with the peripheral edge, or convex with the edges coextensive and maximizing the amount of light to be transmitted. It would have been an obvious modification to have made because Showalter states that this embodiment “enables more photons from the LED to pass through the optical coupler” at certain angles ([87]) and that and may be “specially shaped to optimize light transmission” (id.). It also states that the LED may be put flush against the opening of the aperture ([93]) and addresses ways to maximize the amount of the conical radiation to pass through to the liquid ([97-101]). This would have allowed the most light to have been passed through. 

Regarding Claim 21, Jung teaches a disinfecting device for disinfecting the interior of an enclosed space the device a section having a wall defining an interior space and interior surface and formed with a hole said hole forming a peripheral edge at said interior surface (Fig. 25, hole in wall part 4311),  at least one UV-C LED module positioned to register with said hole 
While Jung does state that the system can be “applied to any system using water” and that “may be applied not only to water sterilization but also to air sterilization” (33:64-34:9), Jung fails to explicitly teach wherein the disinfecting device is used to disinfect a drain pipe from a sink basin to a U-shaped trap, the device comprising a drain pipe section below or downstream of the sink drain inlet, said drain pipe section having a tubular wall defining an interior space and interior surface and formed with a hole between the sink drain inlet and the U-shaped trap, 
However, Schluttig teaches that “[t]he prevention of the adhering of microorganisms and dirt particles on the inner walls of drain traps and the simultaneous killing of microorganisms in drain traps is an important problem” and uses a disinfecting device is to disinfect a drain pipe from a sink basin to a U-shaped trap (Figure 2, part 7 to part 6), the device comprising a drain pipe section below or downstream of the sink drain inlet, said drain pipe section having a tubular wall (known in the art to have tubular pipes) defining an interior space and interior surface and formed with a hole between the sink drain inlet and the U-shaped trap (Figure 2, part 13), the device to expose pathogens on the interior space and surface of that sink drain to reduce the ability of pathogens from entry into the sink basin (Col. 3, lines 30-31). 
Modification would have entailed using the UVC-LED of Jung in a drainpipe between a sink inlet and a U-trap. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made this modification since Jung states that his device destroys bacteria and can be used for sterilization of air (Col. 34, lines 1-9) and there is a known in the art problem of microbes in drain traps that need to be disinfected, as shown by Schluttig. Jung shows how a single, replaceable UVC LED can be put through a hole in the wall of a component in order to radiate the UV light to an interior (Figure 25) so a person of ordinary skill in the art would have been motivated to similarly apply that solution to drains in the same context of Schluttig, in order to achieve the predictable results of sterilization of the interior of the pipe where the UV light impinges as well as the air. 
Jung doesn’t explicitly teach wherein a lens at least partially coextensive with said tubular wall and having a peripheral edge, or where the lens has a remote surface, facing said interior space and interior surface, that projects into said interior surface no more than a negligible distance beyond said interior surface to prevent interacting with water flow, 
Showalter teaches wherein a lens having a remote surface (on the other side than the LED 110) facing said interior space (denoted by flow arrow) that projects beyond said interior surface no more than a negligible distance (see slight convex shape of 250, is negligible compared to entirety of the tube 230) for a UV sterilization apparatus is at least partially coextensive (Figure 5, part 250) and to maximize the amount of light transmitted from the LED to the area to be sterilized ([95-103]). It also states that the LED may be put flush against the opening of the aperture ([93]) which would insure the LED does not interfere with the water flow. Showalter further addresses ways to maximize the amount of the conical radiation to pass through to the liquid ([97-101]).
Modification would have entailed modifying the lens of to have been either partially coextensive with the peripheral edge, or convex with the edges coextensive and maximizing the amount of light to be transmitted. It would have been an obvious modification to have made because Showalter states that this embodiment “enables more photons from the LED to pass through the optical coupler” at certain angles ([87]) and that and may be “specially shaped to optimize light transmission” (id.). The shape of the lens, as well it being flush to or very proximate to the edge of the hole periphery would have allowed the most light to have been passed through and optimized the performance of the UV sterilization. 

Regarding Claim 2, The references teach the drain disinfecting device as defined in claim 1, wherein said hole is circular and said lens is circular and said peripheral edge is a circumferential edge substantially coextensive with said hole. (Jung, Figure 15, Figure 25) 
Regarding Claim 3, The references  teach the drain disinfecting device as defined in claim 1, wherein said predetermined distance is selected to extend up to but not beyond said 
Regarding Claim 4, The references teach the drain disinfecting device as defined in claim 1, wherein said lens is a flat lens (Figure 15). 
Regarding Claim 7, The references teach the drain disinfecting device as defined in claim 1, wherein said UV-C LED module is removably attachable to said drain pipe section (Jung, Col. 7, lines 45-60). 
Regarding Claim 8, The references teach the drain disinfecting device as defined in claim 1, wherein a threaded sleeve is fixedly secured to said drain pipe section and wherein said UV-C LED module comprises a threaded member threadedly engageable with said threaded sleeve and configured to position said UV-C LED at said predetermined distance when said sleeve and said member are fully threadedly engaged (Figure 25, parts 2170, 2110, 2151). 
Regarding Claim 9, The references  teach the drain disinfecting device as defined in claim 1, wherein said sleeve is internally threaded and said member is externally threaded (Jung, Figure 25). 
Regarding Claim 10, The references teach the drain disinfecting device as defined in claim 9, wherein said sleeve is a circular cylinder (Jung, Figure 15) having one axial end fixed to said drain pipe section and having an opposing axial end formed with a first annular surface and said member being formed with a second annular surface; and further comprising an annular washer interposed between said first and second annular surfaces. 
Regarding Claim 11, The references teach the drain disinfecting device as defined in claim 10, wherein said washer has a thickness selected to provide a seal between said sleeve and said member and to position said UV-C LED at said predetermined distance from said lens when said first and second annular surfaces abut against said washer when said sleeve and said member are fully threadedly engaged (Col. 10, ll. 45-60, Col. 25, ll. 54-62). 
Regarding Claim 17, The references  teach the drain disinfecting device as defined in claim 21, wherein a threaded sleeve is fixedly secured to said drain pipe section and wherein said UV-C LED module comprises a threaded member threadedly engageable with said threaded sleeve mounted on said drain pipe section and configured to position said UV-C LED at said predetermined distance when said sleeve and said member are fully threadedly engaged (Figure 25, and Col. 10, ll. 45-60, Col. 25, ll. 54-62).
Regarding Claim 18, The references teach the drain disinfecting device as defined in claim 21. Showalter further teaches wherein the distance does not exceed .2 inches ([96]). It would have been an obvious modification to have made since it would have reduced the distance in order to maximize the amount of photons that pass through from the LED to the area to be treated. 
Regarding Claim 19, The references  teach the drain disinfecting device as defined in claim 17, wherein said sleeve is a circular cylinder having one axial end fixed to said drain pipe section and having an opposing axial end formed with a first annular surface and said member being formed with a second annular surface (Figure 25); and further comprising an annular washer interposed between said first and second annular surfaces to provide a compression contact between said washer and said first and second annular surfaces when said sleeve and threaded member are fully threadedly engaged (parts 2140 and 2151 are space and depth adjuster to situate the components (including the surfaces) at the right distance from each other)).
Regarding Claim 20, The references  teach the drain disinfecting device as defined in claim 17, wherein said washer has a thickness selected to provide a seal between said sleeve and said threated member and to position said UV-C LED at said predetermined distance from said lens when said first and second annular surfaces abut against said washer when said sleeve and said member are fully threadedly engaged (Figure 25, and Col. 10, ll. 45-60, Col. 25, ll. 54-62).

Claims 5 - 6 and 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (10550011) in view of Shluttig (6666966) Showalter and Klipstein (20080212319)
Regarding Claim 5, The references  teach the drain disinfecting device as defined in claim 1, but fail to explicitly teach wherein said lens is spaced from said UV-C LED a distance "s" and has a thickness "t", and said radiation angle is "0" and said lens has a diameter "D" wherein s=D/[2 tan (.theta./2)]-t. 
Klipstein teaches wherein a lens with a diameter is spaced from an LED , either based on a formula including 2*tangent (theta/2), or a distanced determined experimentally ([531]). Klipstein wants to minimize the lens to allow for just capturing the LED beam, which would have been a desirable modification to use only the necessary material and space for the lens/LED combo. 
Modification would have entailed using a similar way to determine the geometry of the system of The references . It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so, because Klipstein teaches either using a mathematical formula similar to the one disclosed, or determining it experimentally. Where the general conditions of a claim are disclosed in the prior art, which they are here via Schluttig and Jung, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 6, Jung, Schluttig and Klipstein teach the drain disinfecting device as defined in claim 5, but fail to explicitly teach wherein s is within a critical range s.sub.c and s.sub.c=s.+-.0.1 s. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the best relation between the diameters of the inner and outer cylinders, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 12, Jung teaches a disinfecting device for disinfecting the interior of a container, the device comprising a wall defining an interior space and interior surface and formed with a hole (Figure 25, part in wall 4311); at least one UV-C LED module positioned to register with said hole and including a UV-C LED that when energized generates a radiation beam having a predetermined radiation angle ".theta." to transmit UV-C light into said section through said hole (Figure 25, part 2136) to irradiate at least a portion of said interior surface and airborne pathogens contained therein with UV-C light in proximity to said drain inlet; a lens having a diameter "D" generally coextensive with said tubular wall and having a peripheral edge aligned with said hole (Figure 15, part 2120); and energizing means for energizing said at least one UV-C LED module (Figure 15, part 2137), whereby energizing said at least one UV-C LED module maximizes exposure of pathogens on said interior surface and airborne pathogens within said interior space to UV-C radiation and reduces the ability of pathogens to survive  (col. 34, lines 5-9; Col. 24, ll. 50-60).
While Jung does state that the system can be “applied to any system using water” and that “may be applied not only to water sterilization but also to air sterilization” (33:64-34:9), Jung fails to explicitly teach wherein the disinfecting device is used to disinfect a drain pipe from a sink basin to a U-shaped trap, the device comprising a drain pipe section below or downstream of the sink drain inlet, said drain pipe section having a tubular wall defining an interior space and interior surface and formed with a hole between the sink drain inlet and the U-shaped trap, the device to expose pathogens on the interior space and surface of that sink drain to reduce the ability of pathogens from entry into the sink basin.
However, Schluttig teaches that “[t]he prevention of the adhering of microorganisms and dirt particles on the inner walls of drain traps and the simultaneous killing of microorganisms in drain traps is an important problem” and uses a disinfecting device is to disinfect a drain pipe from a sink basin to a U-shaped trap (Figure 2, part 7 to part 6), the device comprising a drain pipe section below or downstream of the sink drain inlet, said drain pipe section having a 
Modification would have entailed using the UVC-LED of Jung in a drainpipe between a sink inlet and a U-trap. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made this modification since Jung states that his device destroys bacteria and can be used for sterilization of air (Col. 34, lines 1-9) and there is a known in the art problem of microbes in drain traps that need to be disinfected, as shown by Schluttig. Jung shows how a single, replaceable UVC LED can be put through a hole in the wall of a component in order to radiate the UV light to an interior (Figure 25) so a person of ordinary skill in the art would have been motivated to similarly apply that solution to drains in the same context of Schluttig, in order to achieve the predictable results of sterilization of the interior of the pipe where the UV light impinges as well as the air. 
Jung doesn’t explicitly teach wherein a lens at least partially coextensive with said tubular wall and having a peripheral edge. Showalter teaches wherein a lens for a UV sterilization apparatus is at least partially coextensive (Figure 5, part 250) and to mamize the amount of light transmitted from the LED to the area to be sterilized ([95-103]). Modification would have entailed modifying the lens of to have been either partially coextensive with the peripheral edge, or convex with the edges coextensive and maximizing the amount of light to be transmitted. It would have been an obvious modification to have made because Showalter states that this embodiment “enables more photons from the LED to pass through the optical coupler” at certain angles ([87]) and that and may be “specially shaped to optimize light transmission” (id.). It also states that the LED may be put flush against the opening of the aperture ([93]) and 
Schluttig and Jung fail to explicitly teach said UV-C LED being spaced a distance from said lens a predetermined distance "s" to cause said radiation beam to extend up to but not beyond said peripheral edge of said lens to maximize transmission of UV-C light through said lens and maximize exposure of said interior surface to said UV-C light, wherein s=D/[2 tan(.theta./2)]-t.
Klipstein teaches wherein a lens with a diameter is spaced from an LED, either based on a formula including 2*tangent (theta/2), or a distanced determined experimentally ([531]). Klipstein wants to minimize the lens to allow for just capturing the LED beam, which would have been a desirable modification to use only the necessary material and space for the lens/LED combo. 
Modification would have entailed using a similar way to determine the geometry of the system of The references . It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so, because Klipstein teaches either using a mathematical formula similar to the one disclosed, or determining it experimentally. Where the general conditions of a claim are disclosed in the prior art, which they are here via Schluttig and Jung, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 13, Jung, Schluttig and Klipstein teach the drain disinfecting device as defined in claim 12, wherein said lens is a flat lens (Jung, Figure 15, part 2120). 
Regarding Claim 14, Jung, Schluttig and Klipstein teach the drain disinfecting device as defined in claim 13, wherein said UV-C LED generates a radiation beam having a radiation angle .theta. of 120.degree., but fail to explicitly teach said lens having a diameter of D equal to 0.625 inches and a thickness t of 0.08 inches and said UV-C LED is spaced 0.1 inches from said lens. Where the general conditions of a claim are disclosed in the prior art, which they are here In re Aller, 105 USPQ 233. Further, the Klipstein reference explicitly calls out experimentation to determine these variables, thus a person of ordinary skill in the art at the time of filing would have been able to determine optimal values, including these. 
Regarding Claim 15, Jung, Schluttig and Klipstein teach the drain disinfecting device as defined in claim 12, wherein said UV-C LED module is removably attachable to said drain pipe section (Jung, Col. 26, ll. 45-60). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881